DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment receive on 09/23/2022. Claims 1-33 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-11 are drawn to a method which is within the four statutory categories (i.e. process). Claims 12-22 are drawn to a system which is within the four statutory categories (i.e. machine). Claims 23-33 are drawn to a non-transitory medium which is within the four statutory categories (i.e. manufacture).
Step 2A, Prong 1:
Claims 1, 12 and 23 recite “providing a vaccination reminder message to a user of a mobile device according to a birth date of a vaccination receiver; monitoring a child's activities according to a first image captured by a camera; determining the child not shown in the first image while a location of the mobile device indicates the user is not at home; displaying a list of potential hospitals on the mobile device according to a user behavior of the user on the mobile device; and recording a vaccination hospital selected by the user from the list, wherein the user behavior includes browsing a web page of the vaccination hospital on the mobile device, or dialing a phone number of the vaccination hospital on the mobile device”. 
The steps of “providing a vaccination reminder to a user according to a birth date of a vaccination receiver and recording a vaccination hospital selected by the user from the (a provided) list, wherein the user behavior includes dialing a phone number of the vaccination hospital” correspond to certain methods of organizing human activity, based on a medical professional providing a reminder to the user for the available vaccinations around user’s geographic area (this is a method of managing interactions between people, such as a user following rules and instructions). The mere nominal recitation of a generic mobile device and a camera does not take the claim out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea. 
The dependent claim also correspond to certain methods of organizing human activities, such as, “the vaccination reminder is provided according to a vaccine administration record of the vaccination receiver”-claims 2, 13, 24, “the vaccination reminder is provided according to external environment information”-claim 3, 14, 25, “determining whether the user has arrived a the vaccination hospital”-claims 5, 16, 27, “determining whether the user has left the vaccination hospital”-claims 9, 20, 31. These steps are directed to a medical professional providing vaccination reminder based on vaccination record, and based on the location external environment information (such as infectious disease data obtained from a government agency), determining whether the user arrived to the hospital and has left the hospital either based on personal knowledge or by looking at the records. The mere nominal recitation of a generic mobile device (including a processor, a display unit, a camera unit, and a global positioning system (GPS) module) does not take the claim out of the methods of organizing human interactions grouping. 
Claims (4, 15, 26), (6, 17, 28), (7, 18, 29), (8, 19, 30), (10, 21, 32) and  (11, 22, 33) are ultimately dependent from Claims 1, 12, 23 and include all the limitations of Claims 1, 12, 23. Therefore, claims (4, 15, 26), (6, 17, 28), (7, 18, 29), (8, 19, 30), (10, 21, 32) and  (11, 22, 33) recite the same abstract idea. Claims (4, 15, 26), (6, 17, 28), (7, 18, 29), (8, 19, 30), (10, 21, 32) and (11, 22, 33) describe further limitations providing vaccination reminder to a user. These are all just further describing the abstract idea recited in claims 1, 12, 23, without adding significantly more.  
Accordingly, the claims recite an abstract idea.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of the underlined items/functions: 
“providing a vaccination reminder message to a user of a mobile device according to a birth date of a vaccination receiver; monitoring a child's activities according to a first image captured by a camera; determining the child not shown in the first image while a location of the mobile device indicates the user is not at home; displaying a list of potential hospitals on the mobile device according to a user behavior of the user on the mobile device; and recording a vaccination hospital selected by the user from the list, wherein the user behavior includes browsing a web page of the vaccination hospital on the mobile device, or dialing a phone number of the vaccination hospital on the mobile device”-claims 1, 12, 23,
“the vaccination hospital is recorded in a calendar on the mobile device”-claims 4, 15, 26,
“arrival of the user at the vaccination hospital is further determined according to an image captured by the mobile device”-claims 6, 17, 28,
“displaying occurrence information of vaccination side effects input to the mobile device by the user”-claims 7, 18, 29,
“displaying handling information which corresponds to the occurrence information of the vaccination side effects and is input to the mobile device by the user”-claims 8, 19, 30,
“recording occurrence information of vaccination side effects input to the mobile device by the use”-claims 10, 21, 32,
“recording handling information which corresponds to the occurrence information of vaccination side effects and is input to the mobile device by the user”-claims 11, 22, 33.
“a mobile device, comprising: a processor, a display unit; and a storage unit having plurality of program instructions stored therein”-claim 12.
These additional elements of a generic mobile device and using generic mobile device to perform providing a message, displaying, recording, capturing image, determining the location of the mobile device (by using a GPS module) are hardware or software elements and using a generic camera to capture a person’s activities are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
Additionally, transmitting the resulting information to the user device amounts to insignificant extra-solution activity.
The claims are directed to an abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a mobile device to perform providing a message and displaying data steps amounts to no more than mere instructions to apply the exception using a generic computer component. 
The functions of the mobile device recited in these claims are well-understood, routine and conventional activities in the field. The current specification recites “A mobile device 2 for a vaccine administration reminding method according to a first embodiment of the present disclosure can be10 a mobile phone or a tablet computer, which includes a storage unit 21, a processor 22, a display unit 23, a camera unit 24, and a global positioning system (GPS) module 25. The processor 22 can be a main processor of the mobile device 2. The display unit 23 can be a touch screen for showing user interfaces and converting user's touches into control signals. The storage unit 21 can be a non-transient memomory for an electronic device, such as a flash memory or other types of memories. A plurality of program instructions 211 executable by the processor 22 are stored in the storage unit 21. After executing the program instructions 211, the processor 22 of the mobile device 2 can perform different steps corresponding to7 the program instructions 211.” In par. 21.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Therefore, claims 1-33 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16, 18-27, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Grady et al. (hereinafter Grady) (US 2011/0131055 A1), Wohlstadter (US 2014/0279048A1) and further in view of Albertson et al. (hereinafter Albertson) (US 7,877,706 B2).

As per claim 1, Gardy discloses a vaccine administration reminding method, comprising the steps of: 
providing a vaccination reminder message to a user of a mobile device according to a birth date of a vaccination receiver (Grady discloses “patient management of immunizations, including performing steps of recording patient information including a date of birth; recording information for immunization doses received by the patient, including the date each dose was received; obtaining an immunization schedule from a remote computer system; generating a plurality of recommended immunization doses based on the recorded immunization doses received by the patient and the date of birth of the patient” in abstract); 
displaying a list of potential hospitals on the mobile device (Grady discloses “an interface 700 for finding and displaying regional immunization providers. The user's region may be determined by GPS… Based on a supplied location, the application identifies immunization providers in a region surrounding the location.” in par. 44); and 
recording a vaccination hospital selected by the user from the list (Grady discloses “an individual immunization provider is selected via interface 700…” in par. 44), 

Grady fails to expressly teach the newly added feature of “monitoring a child’s activities according to a first image captured by a camera; determining the child not shown in the first image while a location of the mobile device indicates the user is not at home”. However, this feature is well known in the art, as evidenced by Albertson.
In particular, Albertson discloses “…sensor 240 may supplement user and other object recognition by detecting information broadcast from RFID chips placed on objects within sensor area 242, where the RFID of an object broadcasts the object type, the object location, and any warning conditions associated with the object. In on example, a portable telephone carried by a user, an identification card carried by a user or other item carried by a user may include an RFID chip that broadcasts one or more of an identifier for the user and an identifier for the item. By combining sensed information about the location of a particular object with captured images from which the image is identified, object detector 104 may more accurately generate 3D object properties 110 and behavior interpreter 106 may more accurately predict the types of 3D objects, the user associated with 3D objects, the behaviors representing behavioral signals which trigger control of a document detected within 3D object properties 110.” (Albertson; col. 8, lines 39-55).
Albertson does not expressly teach the specific data recited in claim 1 (a child’s activities, child not shown in the image, user is not home); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.
Therefore, Albertson teaches monitoring user activities by image capturing and location sensing, and combine these data to predict user behavior.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Albertson with the motivation of “predict user behavior” (Albertson; col. 8, lines 39-55).

Grady fails to expressly teach “displaying list of potential hospitals according to a user behavior of the user on the mobile device and wherein the user behavior includes browsing a web page of the vaccination hospital on the mobile device, or dialing a phone number of the vaccination hospital on the mobile device”. However, this feature is well known in the art, as evidenced by Wohlstadter.
In particular, Wohlstadter discloses “An indication is received that a user has visited a webpage and, based on information associated with the visit, a predictive model is used to predict a plurality of webpages that are likely to be visited by the user. The user is then provided with a subset of the predicted webpages as a traversable pathway of webpages. Information relating to the user's traversal of the pathway can be collected and used to facilitate the provision of an advertisement to the user.” in abstract and “a search on an Internet search engine produces a list of results with URLs to the desired pages” in par. 67. Wohlstadter also discloses “…returning again to the influenza example, the system knows that the user is interested in flu symptoms, but also learns, as the user continues to browse, that the user's ultimate likely intent is to search out a physician in his area if he believes he has the flu. Thus, the system can provide this information to interested advertisers, whether directly or via an offline or real-time bidding auction system and, as a result, an advertisement for a local physician can be served to the user in a preferable location in the user's browsing activity” in par. 76. Examiner considers that the provided web pages (links to) physicians in a particular area can be vaccination hospitals in the particular area. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Wohlstadter with the motivation of “to provide the user data in relation to topical categories that are of interest to the user and/or related to the user's browsing intent” (Wohlstadter; par. 55).

As per claim 2, Grady discloses the vaccine administration reminding method according to claim 1, wherein the vaccination reminder message is provided according to a vaccine administration record of the vaccination receiver (Gardy; abstract).

As per claim 3, Grady discloses the vaccine administration reminding method according to claim 2, wherein the vaccination reminder message is provided according to external environment information (Grady discloses “One Source for recommended immunization schedules are the various immunization schedules for children, adolescents, and adults released by the CDC and the Advisory Committee on Immunization Practices (AICP).” In par. 26, last 5 lines).

As per claim 4, Grady discloses the vaccine administration reminding method according to claim 1, wherein the vaccination hospital is recorded in a calendar on the mobile device (Grady; par. 42).

As per claim 5, Grady discloses the vaccine administration reminding method according to claim 1, further comprising the step of: determining whether the user has arrived at the vaccination hospital according to a location of the mobile device (Grady; par. 44).

Claim 7 recites the vaccine administration reminding method according to claim 5, further comprising the step of: displaying occurrence information of vaccination side effects input to the mobile device by the user.
Grady teaches “information display area 601, descriptive information is provided regarding a given immunization or the disease it is designed to prevent.” In par. 43.  Grady does not expressly teach the specific data recited in claim 7 (occurrence information of vaccination side effects input to the mobile device by the user); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

Claim 8 recites the vaccine administration reminding method according to claim 7, further comprising the step of: displaying handling information which corresponds to the occurrence information of the vaccination side effects and is input to the mobile device by the user.
Grady teaches “information display area 601, descriptive information is provided regarding a given immunization or the disease it is designed to prevent.” In par. 43.  Grady does not expressly teach the specific data recited in claim 8 (handling information which corresponds to the occurrence information of the vaccination side effects and is input to the mobile device by the user); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

Claim 9 recites the vaccine administration reminding method according to claim 1, further comprising the step of: determining whether the user has left the vaccination hospital according to a location of the mobile device (Grady; par. 44).

Claim 10 recites the vaccine administration reminding method according to claim 9, further comprising the step of: recording occurrence information of vaccination side effects input to the mobile device by the user (Grady; par. 26).

Claim 11 recites the vaccine administration reminding method according to claim 10, further comprising the step of: recording handling information which corresponds to the occurrence information of vaccination side effects and is input to the mobile device by the user (Grady; par. 26).

Claims 6, 17, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Grady et al. (hereinafter Grady) (US 2011/0131055 A1), Wohlstadter (US 2014/0279048A1), Albertson et al. (hereinafter Albertson) (US 7,877,706 B2) and further in view of Reitmour et al. (hereinafter Reitmour) (US 8,768,294 B2).
Claim 6 has been amended now to recite the vaccine administration reminding method according to claim 5, wherein arrival of the user at the vaccination hospital is further determined according to a second image captured by the mobile device.
Grady fails to expressly teach “arrival of the user at the vaccination hospital is further determined according to a second image captured by the mobile device” and “. However, this feature is well known in the art, as evidenced by Aoyagi.
In particular, Reitmour discloses “an application operable on the mobile device which, upon activation, such as an emergency situation, causes the system to determine a set of global position system (GPS) coordinates associated with the location of a mobile device. A camera on the mobile device is activated to record digital images over a period of time. The digital images may comprise a video stream or still pictures. The set of GPS coordinates and the digital images are sent from the mobile device, preferably to a storage device, such as a remote sever.” in col. 1, lines 47-60. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Reitmour with the motivation of “determine of the location of the device and track movement” (Reitmour; col. 4, lines 18-31).

As per claims 12-19, they are system claims which repeat the same limitations of claims 1-11, the corresponding method claims, as a collection of elements as opposed to a series of process steps.  Since the teachings of the combinations of Grady, Wohlstadter and Reitmour disclose the underlying process steps that constitute the methods of claims 1-11, it is respectfully submitted that they provide the underlying structural elements that perform the steps as well.  As such, the limitations of claims 12-19 are rejected for the same reasons given above for claims 1-11.

As per claims 23-33, they are article of manufacture claims which repeat the same limitations of claims 1-11, the corresponding method claims, as a collection of executable instructions stored on machine readable media as opposed to a series of process steps. Since the teachings of Dutta disclose the underlying process steps that constitute the method of claims 1-11, it is respectfully submitted that they likewise disclose the executable instructions that perform the steps as well.  As such, the limitations of claims 23-33, are rejected for the same reasons given above for claims 1-11.

Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Arguments about 35 USC 101 rejection:
Applicant argues that the technical features of the mobile device (tracking user browsing the web page, tracking the user dialing a phone number, image recognition process for detecting the child in the image and image recognition process for character recognition) are not directed to an abstract idea of fundamental economic practices nor certain methods of organizing human activity, not they are mental activities.
In response, Examiner submits that the features that mobile device performs are not a part of the abstract idea, but they are additional elements that are generic functions performed by generic devices. 
In particular, the claims recite the additional elements of the underlined items/functions: 
“providing a vaccination reminder message to a user of a mobile device according to a birth date of a vaccination receiver; monitoring a child's activities according to a first image captured by a camera; determining the child not shown in the first image while a location of the mobile device indicates the user is not at home; displaying a list of potential hospitals on the mobile device according to a user behavior of the user on the mobile device; and recording a vaccination hospital selected by the user from the list, wherein the user behavior includes browsing a web page of the vaccination hospital on the mobile device, or dialing a phone number of the vaccination hospital on the mobile device”-claims 1, 12, 23,
“the vaccination hospital is recorded in a calendar on the mobile device”-claims 4, 15, 26,
“arrival of the user at the vaccination hospital is further determined according to an image captured by the mobile device”-claims 6, 17, 28,
“displaying occurrence information of vaccination side effects input to the mobile device by the user”-claims 7, 18, 29,
“displaying handling information which corresponds to the occurrence information of the vaccination side effects and is input to the mobile device by the user”-claims 8, 19, 30,
“recording occurrence information of vaccination side effects input to the mobile device by the use”-claims 10, 21, 32,
“recording handling information which corresponds to the occurrence information of vaccination side effects and is input to the mobile device by the user”-claims 11, 22, 33.
“a mobile device, comprising: a processor, a display unit; and a storage unit having plurality of program instructions stored therein”-claim 12.
The mobile device and the camera in the claim steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using a generic computer component.
Therefore, the argument is not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.




Arguments about 35 USC 103 rejection:
Applicant’s argument with respect to claims 1-33 have been considered but are moot because the new ground of rejection does not rely on the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626